Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims 1, 10 and 21, specifically the limitations: 
“determining that the first event corresponds to returning the packing bag by the user” and “delinking, by the server, the packing bag with the user identifier of the user the delinking maintaining a reuse count of the packing bag.” The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-18, 21, 22 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Gonen et al. (20090138358) and Wilson et al. (20120029985). As per the independent claims 1, 10 and 21, the prior art of record Gonen discloses: 
a method for facilitating reuse or recycling of a packing bag, the method comprising: linking, by the server (par 13), the one or more details of the packing bag with the user identifier (par 76) of the user based on an issuance of the packing bag to the user, wherein the packing bag is associated with an identity tag that stores the one or more details of the packing bag (par 74-76, 78);

Wilson discloses:
crediting, by the server based on the detection of the first event, one or more reward points to a reward point account of the user (par 25, 26).
However, neither Gonen or Wilson teach:
determining that the first event corresponds to returning the packing bag by the user;  and delinking, by the server, the packing bag with the user identifier of the user the delinking maintaining a reuse count of the packing bag as required by the independent claims.
These uniquely distinct features render claims 1-18, 21, 22 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621